DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 and 25 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 9, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. [U.S. Patent Publication 2015/0213716] in view of Dutta et al. [U.S. Patent Publication 2015/0317840]

With regard to claim 1, Aggarwal et al. meets the limitations of:
a method of performing parking policy enforcement using a mobile device having one or more processors, memory, and a network interface [a mobile device used by parking enforcement personnel for checking the parking authorization of a vehicle (paragraph 0033)] 
obtaining a license plate number of the subject vehicle and transmitting, via the network interface, the license plate number to a remote parking enforcement system [the obtaining and checking of a vehicle’s license plate to determine if a vehicle has a violation (paragraph 0053)]
determining parking rights of the subject vehicle based at least in part on the license plate number [the obtaining and checking of a vehicle’s license plate to determine if a vehicle has a violation (paragraph 0053)]
determining whether the subject vehicle is in violation of one or more parking rules associated with the street and the zone, in combination, of the selected street-and-zone pair based at least in part on the parking rights of the subject vehicle [determining if the parked vehicle is in violation according to its parking location (paragraph 0059)]
presenting a violation indication via the user interface, the violation indication indicating whether the subject vehicle is in violation of the one or more parking rules associated with the street and the zone, in combination, of the selected street-and-zone pair [the determination of a parking violation by a vehicle’s owner according to its location and the information provided to the parking enforcement officer via the application on his/her mobile device (paragraphs 0031, 0032, and 0033 as well as figure 1, item 102)]
However, Aggarwal et al. fails to disclose of the method comprising presenting a set of street-and-zone pairs via a user interface displayed on a display of the mobile device, each street-and-zone pair identifying a street and a zone within which at least a portion of the street is located, the street and the zone, in combination, being associated with one or more parking rules and receiving, via the user interface, a selection of a street-and-zone pair of the set of street-and-zone pairs, the selected street-and-zone pair corresponding to a location of a subject vehicle.  In the field of parking assistance systems, Dutta et al. teaches:
the method comprising presenting a set of street-and-zone pairs via a user interface displayed on a display of the mobile device, each street-and-zone pair identifying a street and a zone within which at least a portion of the street is located, the street and the zone, in combination, being associated with one or more parking rules and receiving, via the user interface, a selection of a street-and-zone pair of the set of street-and-zone pairs, the selected street-and-zone pair corresponding to a location of a subject vehicle [the determination of a vehicle’s parking status on a particular street of interest via the use of a device by a parking enforcement checker where the information regarding the vehicle and location is submitted to a parking server and the server provides the checker with information regarding the vehicle and its location (paragraphs 0088-0091 as well as figures 5A-5C)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Aggarwal et al. and Dutta et al. to create a parking enforcement and management system where a parking enforcement officer uses an application on his/her mobile device to determine if a vehicle located at a particular location is in violation of parking rules according to the license plate information and vehicle location information inputted by the parking enforcement officer wherein the motivation to combine is to create a system for centralized parking monitoring (Aggarwal et al., paragraph 0001).

	With regard to claim 2, Aggarwal et al. fails to disclose of determining parking rights of the subject vehicle based at least in part on the license plate number comprises receiving, via the network interface, parking rights information for the subject vehicle from the remote parking enforcement system.  In the field of parking assistance systems, Dutta et al. teaches:
determining parking rights of the subject vehicle based at least in part on the license plate number comprises receiving, via the network interface, parking rights information for the subject vehicle from the remote parking enforcement system [the determination of a vehicle’s parking status on a particular street of interest via the use of a device by a parking enforcement checker where the information regarding the vehicle and location is submitted to a parking server and the server provides the checker with information regarding the vehicle and its location (paragraphs 0088-0091 as well as figures 5A-5C)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Aggarwal et al. and Dutta et al. to create a parking enforcement and management system where a parking enforcement officer uses an application on his/her mobile device to determine if a vehicle located at a particular location is in violation of parking rules according to the license plate information and vehicle location information inputted by the parking enforcement officer wherein the motivation to combine is to create a system for centralized parking monitoring (Aggarwal et al., paragraph 0001).
	
	With regard to claim 3, Aggarwal et al. meets the limitation of:
transmitting, via the network interface, the selected street-and-zone pair to the remote parking enforcement system wherein said determining whether the subject vehicle is in violation of one or more parking rules associated with the street and the zone, in combination, of the selected street-and-zone pair comprises receiving, via the network interface, the violation indication [the determination of a vehicle violation according to a location and license plate of a vehicle (figure 6 as well as paragraphs 0052 and 0053)]

With regard to claim 4, Aggarwal et al. meets the limitation of:
each street-and-zone pair identifies a segment of the street corresponding to said at least a portion of the street located within the zone, and wherein the segment of the street and the zone, in combination, are associated with the one or more parking rules [the determination of a vehicle violation according to a location and license plate of a vehicle (figure 6 as well as paragraphs 0052 and 0053)]

With regard to claim 5, Aggarwal et al. meets the limitation of:
the segment of the street corresponding to said at least a portion of the street located within the zone corresponds to a street number or number range of the street [the determination of a vehicle violation according to a location and license plate of a vehicle (figure 6 as well as paragraphs 0052 and 0053)]

With regard to claim 6, Aggarwal et al. meets the limitation of:
the segment of the street corresponding to said at least a portion of the street located within the zone corresponds to a side of the street [the determination of a vehicle violation according to a location and license plate of a vehicle (figure 6 as well as paragraphs 0052 and 0053)]

With regard to claim 7, Aggarwal et al. fails to disclose of  said presenting the set of street-and-zone pairs via the user interface displayed on the display of the mobile device, the zone of each street-and-zone pair is identified in conjunction with an indication of at least one of a street number or number range corresponding to the segment of the street and a  side of the street corresponding to the segment of the street.  In the field of parking assistance systems, Dutta et al. teaches:
said presenting the set of street-and-zone pairs via the user interface displayed on the display of the mobile device, the zone of each street-and-zone pair is identified in conjunction with an indication of at least one of a street number or number range corresponding to the segment of the street and a side of the street corresponding to the segment of the street [an interface showing a parking enforcement checker the location of vehicles on sides of streets (figure 5B and paragraph 0090)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Aggarwal et al. and Dutta et al. to create a parking enforcement and management system where a parking enforcement officer uses an application on his/her mobile device to determine if a vehicle located at a particular location on a certain side of a street is in violation of parking rules according to the license plate information and vehicle location information inputted by the parking enforcement officer wherein the motivation to combine is to create a system for centralized parking monitoring (Aggarwal et al., paragraph 0001).

	With regard to claim 8, Aggarwal et al. fails to disclose of said presenting a set of street-and-zone pairs via a user interface displayed on a display of the mobile device, the zone of each street-and-zone pair is identified using a color code.  In the field of parking assistance systems, Dutta et al. teaches:
said presenting a set of street-and-zone pairs via a user interface displayed on a display of the mobile device, the zone of each street-and-zone pair is identified using a color code [an interface showing a parking enforcement checker the location of vehicles on sides of streets where said vehicles are different shades of colors (figure 5B and paragraph 0090)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Aggarwal et al. and Dutta et al. to create a parking enforcement and management system where a parking enforcement officer uses an application on his/her mobile device to determine if a vehicle located at a particular location, where said vehicle is shown to the officer using a color, is in violation of parking rules according to the license plate information and vehicle location information inputted by the parking enforcement officer wherein the motivation to combine is to create a system for centralized parking monitoring (Aggarwal et al., paragraph 0001).

	With regard to claim 9, Aggarwal et al. meets the limitation of:
determining a location of the mobile device and filtering a plurality of street-and-zone pairs based at least in part on proximity to the determined location of the mobile device to obtain the set of street-and-zone pairs [determining if the parked vehicle is in violation according to its parking location (paragraph 0059) via the use of a mobile device used by parking enforcement personnel for checking the parking authorization of a vehicle (paragraph 0033)]

With regard to claim 10, Aggarwal et al. meets the limitation of:
the location of the mobile device is determined by geolocation [the use of a geolocation enabled mobile device for determining the location of a vehicle (paragraphs 0033 and 0059)]

With regard to claim 11, please refer to the rejection for claim 10 as the citation meets the limitation of the present claim.

With regard to claim 12, Aggarwal et al. meets the limitation of:
filtering the plurality of street-and-zone pairs based at least in part on proximity to the determined location of the mobile device comprises identifying one or more street-and-zone pairs in the plurality of street-and-zone pairs that are within a distance of the determined location of the mobile device [determining if the parked vehicle is in violation according to its parking location according to the location of the vehicle (paragraphs 0059 and 0061)]
including the identified one or more street-and-zone pairs in the set of street-and- zone pairs [determining if the parked vehicle is in violation according to its parking location (paragraphs 0059 and 0061)]
wherein the set of street-and-zone pairs excludes the street-and-zone pairs of the plurality of street-and-zone pairs that are beyond the distance [determining if the parked vehicle is in violation according to its parking location (paragraphs 0059 and 0061)]

With regard to claim 13, Aggarwal et al. meets the limitation of:
filtering the plurality of street-and-zone pairs based at least in part on proximity to the determined location of the mobile device comprises sorting the plurality of street-and-zone pairs according to the street-and-zone pairs nearest to the determined location of the mobile device to obtain the set of street-and-zone pairs [determining if the parked vehicle is in violation according to its parking location (paragraph 0059)]

With regard to claim 14, Aggarwal et al. meets the limitation of:
receiving, via the user interface, a user input and filtering the set of street-and-zone pairs based at least in part on the user input [information provided to a parking enforcement officer regarding a parked vehicle based upon the vehicle location and location information provided to the system (paragraphs 0059 and 0061)]

With regard to claim 15, Aggarwal et al. meets the limitation of:
obtaining the license plate number comprises receiving, via the user interface, a user input [the scanning of a QR code or inputting of a license plate’s information into a parking system (figure 6 and paragraph 0035)]

With regard to claim 16, Aggarwal et al. meets the limitation of:
said obtaining the license plate number comprises capturing, by the mobile device, an image of the license plate and determining the license plate number from the image [the scanning of a QR code into a parking system as a means for identifying a vehicle via the mobile device of the parking enforcement officer (figure 6 as well as paragraphs 0033 and 0035)]

With regard to claim 17, Aggarwal et al. meets the limitation of:
said obtaining the license plate number comprises capturing, by the mobile device, an image of the license plate, transmitting the image of the license plate, via the network interface, to the remote parking enforcement system, and receiving, via the network interface, the license plate number from the remote parking enforcement system [the scanning of a QR code or inputting of a license plate’s information into a parking system as a means for identifying a vehicle via the mobile device of the parking enforcement officer and the issuance of a ticket if it has been determined if the vehicle is in violation of a parking rule (figure 6 as well as paragraphs 0033, 0035, 0053, and 0055)]

With regard to claim 18, please refer to the rejection for claim 17 as the citations meet the limitations of the present claim.

With regard to claim 19, please refer to the rejection for claim 17 as the citations meet the limitations of the present claim.

With regard to claim 20, Aggarwal et al. meets the limitation of:
the evidentiary information comprises photos taken using a camera of the mobile device [the scanning of a QR code into a parking system as a means for identifying a vehicle via the mobile device of the parking enforcement officer (figure 6 as well as paragraphs 0033 and 0035)]

With regard to claim 21, fails to disclose of receiving, via the network interface, from the remote parking enforcement system status information relating to the subject vehicle, the status information comprising at least one of: expired parking ticket information, currently active citations, and expired citations and presenting said status information relating to the subject vehicle via a user interface displayed on the display of the mobile device.  In the field of parking assistance systems, Dutta et al. teaches:
receiving, via the network interface, from the remote parking enforcement system status information relating to the subject vehicle, the status information comprising at least one of: expired parking ticket information, currently active citations, and expired citations and presenting said status information relating to the subject vehicle via a user interface displayed on the display of the mobile device [the determination of a vehicle’s parking status on a particular street of interest via the use of a device by a parking enforcement checker where the information regarding the vehicle and location is submitted to a parking server and the server provides the checker with parking information regarding the vehicle and its location (paragraphs 0088-0091 as well as figures 5A-5C)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Aggarwal et al. and Dutta et al. to create a parking enforcement and management system where a parking enforcement officer uses an application on his/her mobile device to determine if a vehicle located at a particular location is in violation of parking rules according to the license plate information and vehicle location information inputted by the parking enforcement officer wherein the motivation to combine is to create a system for centralized parking monitoring (Aggarwal et al., paragraph 0001).

With regard to claim 22, Aggarwal et al. fails to disclose of each zone has an associated schedule defining a time window within which parking rules associated with said zone are in force, and the method further comprises providing an indication to the user via the user interface of the mobile device if a current time is outside the time window.  In the field of parking assistance systems, Dutta et al. teaches:
each zone has an associated schedule defining a time window within which parking rules associated with said zone are in force, and the method further comprises providing an indication to the user via the user interface of the mobile device if a current time is outside the time window [the determination of a vehicle’s parking status on a particular street of interest via the use of a device by a parking enforcement checker where the information regarding the vehicle and location is submitted to a parking server and the server provides the checker with parking information regarding the vehicle’s parking within a time window and its location (paragraphs 0088-0091 as well as figures 5A-5C)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Aggarwal et al. and Dutta et al. to create a parking enforcement and management system where a parking enforcement officer uses an application on his/her mobile device to determine if a vehicle located at a particular location is in violation of parking rules according to the license plate information and vehicle location information inputted by the parking enforcement officer wherein the motivation to combine is to create a system for centralized parking monitoring (Aggarwal et al., paragraph 0001).

With regard to claim 25, please refer to the rejection for claim 1 as the citations meet the limtations of the present claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2015/0102946 to Kareev discloses a system and method for enforcing parking rules.
U.S. Patent Publication 2016/0155332 to Wang discloses a method and system for the avoidance of parking violations.
U.S. Patent Publication 2018/0232958 to Wang discloses a method and system for legal parking. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689